United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
DEPARTMENT OF AGRICULTURE,
FSIS-INSPECTION OPERATIONS PROGRAM,
Logansport, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-654
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 18, 2006, which denied her traumatic
injury claim, and an October 24, 2006 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
appellant’s claim.1
ISSUES
The issues are: (1) whether appellant established that she sustained a traumatic injury in
the performance of duty; and (2) whether the Office properly denied her request for
reconsideration.

1

The record includes evidence received after the Office issued the October 24, 2006 decision. The Board cannot
consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On August 1, 2006 appellant then a 54-year-old part-time inspector, filed a traumatic
injury claim alleging that on July 21, 2006 she sustained a right foot injury when she fell while
walking up the stairs at her place of employment.
In an August 15, 2006 letter, the Office requested additional information from appellant.
In an August 9, 2006 report, Dr. Anthony E. Miller, Board-certified in family medicine,
diagnosed an “injury” and included an ICD-9 code of 959.7 for knee, leg, ankle and foot. In the
report, he marked “no” in response to the question “Do you believe the condition found was
caused or aggravated by the employment activity described?”
In an August 22, 2006 letter to the Office, the employing establishment reported that no
one saw appellant fall.
The Office received appellant’s chart notes for visits from March 21 through August 15,
2006 with Dr. Miller. It also received three work excuse notes dated August 1, 8 and 15, 2006
from Dr. Miller.
In an August 28, 2006 letter, Charles A. Porter stated that on July 21, 2006 he was
walking behind appellant up a flight of stairs, he turned around briefly and when he turned back
appellant was sitting on the steps. He asked her what happened and she told him that she had
fallen.
In an August 30, 2006 letter, appellant described her fall and the history of her condition.
By decision dated September 18, 2006, the Office denied appellant’s claim on the
grounds that the medical evidence of record did not establish that her medical condition resulted
from the accepted incident.
On October 10, 2006 appellant requested reconsideration. She submitted copies of her
August 30, 2006 letter, Mr. Porter’s August 28, 2006 letter and the August 9, 2006 physician’s
report.
By decision dated October 24, 2006, the Office denied reconsideration on the grounds
that the evidence submitted in support of the request was repetitious and irrelevant.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of

2

duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
An employee seeking benefits under the Act3 has the burden of establishing that he or she
sustained an injury while in the performance of duty.4 In order to determine whether an
employee actually sustained an injury in the performance of duty, the Office begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
that is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.5 Causal
relationship is a medical question that can generally be resolved only by rationalized medical
opinion evidence.6
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a right foot injury on July 21, 2006 when she fell
while walking up the stairs in the performance of her duties. The Office accepted that the
employment incident occurred as alleged. The issue on appeal is whether the employment
incident caused a personal injury. The Board finds that the medical evidence does not establish
that appellant sustained an injury related to the accepted incident.
The medical reports submitted fail to provide a diagnosis. The August 9, 2006 report of
Dr. Miller noted a diagnosis of an unspecified “injury.” He failed to provide a firm diagnosis of
any condition to appellant’s right ankle or foot.7 A physician’s mere diagnosis of “injury” does
not constitute a basis for payment of compensation. The other medical documents of record
were work excuse notes and chart visit notes, none of which provided a diagnosis of appellant’s
condition.
Moreover, the medical reports fail to provide any opinion on causal relation. In order to
establish fact of injury, appellant must submit probative medical evidence on causal relationship
between a diagnosed condition and the employment incident. The August 9, 2006 physician’s
report of Dr. Miller marked “no” in response to the question “Do you believe the condition found
2

Anthony P. Silva, 55 ECAB 179 (2003).

3

5 U.S.C. §§ 8101-8193.

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
7

See Ruth C. Borden, 43 ECAB 146 (1991); Val D. Wynn, 40 ECAB 666 (1989).

3

was caused or aggravated by the employment activity described?” This report of the physician
does not support appellant’s claim that she sustained an injury during the accepted fall at work.
The other medical documents of record also failed to address the issue of causal relationship.
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.8 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.9 This is not such a situation of a readily apparent injury. Therefore appellant must
submit a reasoned medical opinion on causal relation between a diagnosed condition and the
accepted work-related incident.
In absence of a medical report providing a diagnosed condition and a reasoned opinion on
causal relationship with the employment incident, the Board finds that appellant did not meet her
burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office regulation provides that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.10
ANALYSIS -- ISSUE 2
Appellant submitted copies of record documents previously with her October 20, 2006
request for reconsideration. Her August 30, 2006 letter, the August 28, 3006 letter from
Mr. Porter and the August 6, 2006 physician’s report were all previously considered in the
Office’s September 18, 2006 decision. In order to require the Office to reopen a case for
reconsideration, appellant must submit relevant and pertinent new evidence not previously
considered by the Office. Appellant’s supporting documents were all previously considered by
the Office in its September 18, 2006 decision. The Board has held that the submission of
evidence which repeats or duplicates evidence already of record does not constitute a basis for
reopening a case.11

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

9

Id.

10

20 C.F.R. § 10.606(b)(2)(iii) (2004).

11

David J. McDonald, 50 ECAB 185, 190 (1998); Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome
Ginsberg, 32 ECAB 31, 33 (1980).

4

The Office will also reopen a case if appellant shows that the Office erroneously applied
or interpreted a specific point of law or if appellant advances a relevant legal argument not
previously considered by the Office. Appellant made no such argument in her request for
reconsideration. She is not entitled to further review of the merits of her claim. The Board finds
that the Office properly refused to reopen appellant’s case for further review of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty.
Additionally, the Office properly denied her request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the October 24 and September 18, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

